

117 S859 IS: Visa Lottery Repeal Act
U.S. Senate
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 859IN THE SENATE OF THE UNITED STATESMarch 18, 2021Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo terminate the Diversity Immigrant Visa Program.1.Short titleThis Act may be cited as the Visa Lottery Repeal Act.2.Termination of Diversity Immigrant Visa Program(a)RepealSection 203 of the Immigration and Nationality Act (8 U.S.C. 1153) is amended by striking subsection (c).(b)Technical and conforming amendmentsTitle II of the Immigration and Nationality Act (8 U.S.C. 1151 et seq.) is amended—(1)in section 201—(A)in subsection (a)—(i)in paragraph (1), by adding and at the end;(ii)in paragraph (2), by striking ; and and inserting a period; and(iii)by striking paragraph (3); and(B)by striking subsection (e);(2)in section 203—(A)by striking subsection (c);(B)in subsection (d), by striking subsection (a), (b), or (c) and inserting subsection (a) or (b);(C)in subsection (e)—(i)by striking paragraph (2); and(ii)by redesignating paragraph (3) as paragraph (2);(D)in subsection (f), by striking subsection (a), (b), or (c) of this section and inserting subsection (a) or (b);(E)in subsection (g), by striking subsections (a), (b), and (c) and inserting subsections (a) and (b); and(F)in subsection (h)(2)(B), by striking subsection (a), (b), or (c) and inserting subsection (a) or (b); and(3)in section 204—(A)in subsection (a)(1), by striking subparagraph (I);(B)in subsection (e), by striking subsection (a), (b), or (c) and inserting subsection (a) or (b); and(C)in subsection (l)(2)(B), by striking section 203 (a) or (d) and inserting subsection (a) or (d) of section 203.3.Effective date(a)In generalExcept as provided in subsection (b), the amendments made by section 2 shall take effect on the date of the enactment of this Act.(b)SelecteesNotwithstanding subsection (a), any alien who registered for the Diversity Immigrant Visa Program and received notification before the date of the enactment of this Act that he or she has been selected to apply for a diversity immigrant visa under section 203(c) of the Immigration and Nationality Act (8 U.S.C. 1153(c)) may submit an application for such visa under the applicable provisions of law in effect on the day before such date of enactment.